Exhibit 10.1

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into effective
(the “Effective Date”) as of July 1, 2011, by and between Global Traffic
Network, Inc., a Nevada corporation located at 880 Third Avenue, 6th Floor, New
York, NY 10022 (the “Company”), and Gary Worobow, with a mailing address of 19
Withington Road, Scarsdale, New York 10583 (the “Employee”).

BACKGROUND

A. The Company and Employee have previously entered into that certain Employment
Agreement dated March 11, 2009 (the “Previous Agreement”).

B. The Company desires to employ Employee as the Company’s Executive Vice
President, Business and Legal Affairs in accordance with the terms and
conditions of this Agreement, and wishes to obtain reasonable protection against
unfair competition from Employee following termination of employment and to
protect itself against unfair competition and the use of its confidential
business and technical information.

C. Employee wishes to provide services to the Company in exchange for
compensation and is willing to grant the Company the benefits of the various
covenants contained herein.

D. The Company and the Employee wish to enter into this Agreement to supersede
and replace the Previous Agreement in its entirety.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing facts, the mutual covenants
set forth herein and for other good and valuable consideration the receipt and
sufficiency of which are hereby acknowledged, the parties hereto, intending to
be legally bound, hereby agree as follows:

1. Employment. The Company hereby employs Employee as the Company’s Executive
Vice President, Business and Legal Affairs, and Employee hereby accepts such
employment and agrees to serve the Company to the best of his ability, promoting
the Company’s interests and business and devoting substantially all of his
business time, energy and skill to such employment.

2. Duties and Powers. While Employee is employed hereunder, and excluding any
periods of vacation, sick, disability or other leave to which Employee may be
entitled, Employee agrees to devote substantially all of Employee’s attention
and time during normal business hours to the business and affairs of the Company
and, to the extent necessary to discharge the responsibilities assigned to
Employee pursuant hereto and under the Company’s bylaws as amended from time to
time, to use Employee’s reasonable best efforts to perform faithfully and
efficiently such responsibilities. Employee shall perform such duties under the
direction of, and shall report to, the Company’s Chief Executive Officer,
President or Board of Directors (the “Board”) or a committee thereof. Employee
shall comply with the Company’s policies and procedures; provided, however, that
to the extent such policies and procedures are inconsistent with this Agreement,
the provisions of this Agreement shall control.

3. Term. The Employee’s appointment and position hereunder shall be effective as
of the Effective Date and shall continue until terminated as provided pursuant
to Section 9.



--------------------------------------------------------------------------------

4. Salary. The Company shall pay Employee an initial annual salary of $290,000.
Employee’s base salary shall increase by 5% on July 1 of each year commencing
July 1, 2012. Payment of Employee’s annual salary shall be made in accordance
with the Company’s normal payroll business practices.

5. Annual Bonus. During the term of this Agreement, Employee shall be entitled
to receive an annual performance-based bonus (the “Bonus”) of up to 33 1/3% of
Employee’s base salary. The amount of the Bonus, if any, will be determined and
paid based upon satisfaction of certain operating profit goals to be determined
by the Board or the Compensation Committee thereof for the applicable fiscal
year. Subject to Employee remaining an active employee of the Company through
the end of the applicable fiscal year, the Bonus, if any, for such fiscal year
will be paid not later than the 15th day of the third month after the end of the
fiscal year in which the Bonus has been earned.

6. Equity Awards; Accelerated Vesting. In the event of an acquisition of the
Company through the sale of substantially all of the Company’s assets or through
a merger, exchange, reorganization or liquidation of the Company or a similar
event as determined by the Board or the Compensation Committee thereof (such
transaction, as defined in the Company’s Amended and Restated 2005 Stock
Incentive Plan, a “Transaction”), all unvested options to purchase Company stock
or other equity-based incentives awarded to Employee will immediately vest upon
the closing of such Transaction.

7. Other Benefits. Employee shall be entitled to participate in or receive
benefits under any employee-benefit plan made available by the Company in the
future to its employees based in the United States (including without limitation
medical, dental and life insurance benefits), subject to and on a basis
consistent with the terms, conditions and overall administration of such plans.
Nonetheless, in its sole discretion the Company may amend or terminate any such
employee-benefit plan providing benefits generally to its employees. Employee
shall be entitled to an aggregate of four weeks of paid vacation in each
calendar year. Notwithstanding the foregoing, unless and until the Company
elects to provide its United States based employees (including Employee) with
medical insurance, the Company shall pay Employee $1,000 per month in lieu
providing Employee with such benefit.

8. Reimbursement of Business Expenses. Upon presentation of appropriate receipts
and/or vouchers, the Company shall reimburse Employee for bar dues, bar
association membership dues, costs associated with compliance with continuing
legal education (CLE) requirements, and other reasonable and necessary expenses
he incurs in connection with the performance of his duties, in accordance with
any and all Company’s policies and procedures governing such expenses.

9. Termination.

(a) Notwithstanding the term set forth in Section 3 hereof, this Agreement may
be earlier terminated as set forth below:

(i) by the Company without Cause (as defined below);

(ii) by the Company, immediately upon written notice to Employee for the
following events, each of which would constitute “Cause”: (a) Employee is
convicted of a felony; (b) Employee has materially breached this Agreement;
(c) Employee’s material violation of a Company policy that has a materially
adverse effect on the Company; (d) Employee’s failure to perform his duties as
the Company’s Executive Vice President, Business and Legal Affairs, as required
by this Agreement, which failure has not been cured by Employee after ten days
written notice thereof to Employee by the Company; or (e) Employee’s habitual
intoxication, drug use or chemical substance abuse by any intoxicating or
chemical substance;

 

2



--------------------------------------------------------------------------------

(iii) by Employee in the event (a) of a material breach of this Agreement by the
Company, or (b) that Employee is required to report directly to anyone other
than the Company’s Chief Executive Officer, President or the Board of Directors
(or a committee thereof); provided, however, that in either case: (x) Employee
has provided written notice to the Board of the existence of such breach within
a period not to exceed ninety (90) days following its initial occurrence;
(y) the Company has failed to cure such breach within a period of (30) days
following the Board’s receipt of such notice from Employee; and (z) Employee
terminates his employment with the Company within a period of time not to exceed
thirty (30) days following the expiration of the Company’s cure period under
subsection (y) above;

(iv) by Employee voluntarily upon at least 30 days written notice to the
Company, specifying an effective date for such termination; and

(v) upon the death or disability of Employee. For the purposes of this
Agreement, Employee’s “disability” shall occur if Employee shall become
incapacitated by accident or illness and, in the sole reasonable determination
of the Board, shall be unable to perform the duties of the positions he then
occupies with reasonable accommodation for a period of time of not less than 90
consecutive days, and the Company provides 30 days written notice to the
Employee at any time after such period of disability.

(b) In the event of any termination occurring by virtue of paragraphs
(i) through (v) above, Employee shall be entitled to compensation and benefits,
if any, accrued through the effective date of termination. Furthermore, if
Employee’s employment is terminated pursuant to paragraphs (i) or (iii) above,
he shall continue to receive the salary payments specified in Section 4 and the
payment in lieu of medical benefits for the 12-month period immediately
following the effectiveness of any such termination (the “Severance Payments”);

(c) Except as provided in the following paragraph, the Company shall make all
Severance Payments due pursuant to this Section 9, and all payments made
pursuant to the preceding paragraph, at the times and in the manner that
Employee’s salary would have been paid but for the termination of Employee’s
employment and shall otherwise comply with the requirements of Section 409A of
the Internal Revenue Code of 1986, as amended, and the Treasury Regulations
promulgated thereunder (“Section 409A”).

If, as of the date Employee’s employment is terminated: (i) the Company’s common
stock is publicly traded (as determined under Section 409A), (ii) Employee is a
“specified employee” (as determined under Section 409A), and (iii) any portion
of the Severance Payments due pursuant to this Section 9, or any amounts payable
under the second preceding paragraph of this Section 9, would exceed the sum of
the applicable limited separation pay exclusions as determined pursuant to
Section 409A, then payment of the excess amount shall be delayed until the first
regular payroll date of the Company following the six month anniversary of the
date of Employee’s employment termination (or, if earlier, the date of his or
her death), and shall include a lump sum equal to the aggregate amounts that
Employee would have received had payment of this excess amount commenced
following the date of Employee’s employment termination as provided in this
Section 9. If Employee continues to perform any services for the Company (as an
employee or otherwise) after the date of Employee’s employment termination, such
six month period shall be measured from the date of Employee’s “separation from
service” as defined pursuant to Section 409A.

 

3



--------------------------------------------------------------------------------

(d) Notwithstanding any contrary provisions of this Agreement, the Company
shall, before the due date for payment of any amounts that become payable
pursuant to Section 9(b) or 6 hereof, cause an independent national accounting
firm designated by the Company (the “Accounting Firm”) to compute whether there
would be any “excess parachute payments” payable to Employee, within the meaning
of Code Section 280G, taking into account the total “parachute payments,” within
the meaning of Code Section 280G, payable to Employee by the Company or any
successor thereto under this Agreement and any other plan, agreement or
otherwise. If there would be any excess parachute payments, the Accounting Firm
will compute the net after-tax proceeds of such total “parachute payments” that
would be paid to Employee, after taking into account all applicable federal,
state and local income and employment taxes, and the excise tax imposed by Code
Section 4999, if either (a) the payments hereunder were reduced, but not below
zero, such that the total parachute payments payable to Employee would not
exceed three (3) times the “base amount” as defined in Code Section 280G, less
One Dollar ($1.00); or (b) the payments hereunder were not reduced. If reducing
the payments hereunder would result in a greater after-tax amount of such
proceeds being paid to Employee, then such lesser amount shall be paid to
Employee. Any good faith determination by the Accounting Firm shall be final,
binding and conclusive upon the Company and Employee, subject to the following
paragraph.

As a result of uncertainty in the application of Code Section 280G, it is
possible that excess parachute payments will be paid when such payment would
result in a lesser amount of such after-tax proceeds being paid to Employee. In
any such case, the payment of any excess parachute payment under this Agreement
will be void ab initio to the extent of any such excess. Any excess will be
treated as an overpayment by the Company to the Employee. Employee will return
the overpayment to the Company, within fifteen (15) business days after any
determination by the Accounting Firm that excess parachute payments have been
paid when not so intended, with interest at an annual rate equal to the rate
provided in Code Section 1274(d) (or 120% of such rate if the Accounting Firm
determines that such rate is necessary to avoid an excise tax under Code
Section 4999) from the date Employee received the excess until it is repaid to
the Company.

All fees, costs and expenses (including, but not limited to, the cost of
retaining experts) of the Accounting Firm shall be borne by the Company; and the
Company shall pay such fees, costs, and expenses as they become due. In
performing the computations required hereunder, the Accounting Firm shall assume
that taxes will be paid for federal, state and local purposes at the highest
possible marginal tax rates that could be applicable to Employee in the year of
receipt of the payments, unless Employee agrees otherwise.

10. Confidential Information.

(a) Employee will hold all Confidential Information (as defined below) in the
strictest confidence and never use, disclose or publish any Confidential
Information without the prior express written permission of the Company and its
Board. Employee agrees to maintain control over any Confidential Information
obtained, and restrict access thereto to the Company’s employees, agents or
other associated parties who have a need to use such Confidential Information
for its intended purpose. Employee agrees to advise and inform any party to whom
he has provided access to the Confidential Information of its confidential
nature, and further agrees to ensure that such parties be bound by the terms and
obligations of this Agreement that relate to confidentiality.

 

4



--------------------------------------------------------------------------------

(b) Upon the Company’s request, all records and any compositions, articles,
devices and other items which disclose or embody Confidential Information,
including all copies or specimens thereof in Employee’s possession, whether
prepared or made by Employee or others, will be delivered to the Company.

(c) All documents and tangible items provided to Employee by the Company or
created by Employee for use in connection with his employment by the Company are
the sole and exclusive property of the Company and shall be promptly returned to
the Company upon termination of employment with the Company, together with all
copies, recordings, notes or reproductions of any kind made from or about the
documents and tangible items or the information they contain.

(d) For purposes of this Agreement and subject to the following paragraph, the
term “Confidential Information” shall mean all information developed by Employee
as a result of his work with, for, on behalf of or in conjunction with the
Company and any information relating to the Company’s processes and products,
including information relating to research, development, manufacturing,
know-how, formulae, product ideas, inventions, trade secrets, patents, patent
applications, systems, products, programs and techniques and any secret,
proprietary or confidential information, knowledge or data of the Company. All
information disclosed to Employee or to which Employee obtains access, whether
originated by Employee or by others, which is treated by the Company as
“Confidential Information,” or which Employee has a reasonable basis to believe
is “Confidential Information,” will be presumed to be “Confidential
Information.”

Notwithstanding the foregoing definition, the term “Confidential Information”
will not apply to information which (i) Employee can establish by documentation
was known to Employee prior to its receipt by Employee from the Company, (ii) is
lawfully disclosed to Employee by a third party not deriving such information
from the Company, or (iii) is presently in the public domain or becomes a part
of the public domain through no fault of Employee.

(e) The Company shall in turn keep all personal nonpublic information about
Employee that the Company may now have or hereafter acquire in strict confidence
and shall not disclose any such personal nonpublic information except as
required by law or ordered by a court of competent jurisdiction, or with the
consent, express or implied, of Employee himself.

11. Restrictive Covenants. Employee agrees that during the period Employee is
employed by the Company (commencing on the Effective Date) and continuing for a
period one year following the termination of this Agreement for any reason or no
reason, Employee will not, without the prior express written consent of the
Company, directly or indirectly, engage in any of the following actions:

(a) render services, advice or assistance to any corporation, person,
organization or other entity which engages in the provision of traffic and/or
news information to radio or television stations anywhere outside of the United
States, or engage in any such activities in any capacity whatsoever, including
without limitation as an employee, independent contractor, officer, director,
manager, beneficial owner, partner, member or shareholder of any provider of
traffic and/or news information; provided, however, that Employee may be a
shareholder of a corporation other than the Company, required to file periodic
reports with the Securities and Exchange Commission under Section 13 or 15(d) of
the Securities Exchange Act of 1934 where his total holdings are less than one
percent of the issuing corporation’s issued and outstanding publicly traded
securities; or

 

5



--------------------------------------------------------------------------------

(b) induce, solicit, endeavor to entice or attempt to induce any customer,
supplier, licensee, licensor or other business relation of the Company or a
related entity to cease doing business with the Company or a related entity, or
in any way interfere with the relationship between any such customer, vendor,
licensee, licensor or other business relation and the Company or a related
entity; or

(c) induce, solicit or endeavor to entice or attempt to induce any employee of
the Company or a related entity to leave the employ of the Company or a related
entity, or to work for, render services or provide advice to or supply
confidential business information or trade secrets of the Company or a related
entity to any third person or entity, or to in any way interfere adversely with
the relationship between any such employee and the Company or a related entity.

12. Conflicts of Interest. Employee agrees that he will not, directly or
indirectly, transact business with the Company or a related entity for his own
benefit, or as agent, owner, partner or shareholder of any other entity;
provided, however, that any such transaction may be entered into if approved by
a majority of the disinterested directors serving on the Board after full
disclosure.

13. Further Assurances. Each party shall, without further consideration, execute
such additional documents as may be reasonably required in order to carry out
the purpose and intent of this Agreement.

14. Arbitration.

(a) The parties will, to the greatest extent possible, endeavor to resolve any
disputes relating to the Agreement through amicable negotiations. Failing an
amicable settlement, any controversy, claim or dispute arising under or relating
to this Agreement, including the existence, validity, interpretation,
performance, termination or breach of this Agreement, will finally be settled by
binding arbitration before a single arbitrator (the “Arbitration Tribunal”)
which will be jointly appointed by the parties. The Arbitration Tribunal shall
self-administer the arbitration proceedings utilizing the Commercial Rules of
the American Arbitration Association (“AAA”); provided, however, the AAA shall
not be involved in administration of the arbitration. The arbitrator must be a
retired judge of a state or federal court of the United States or a licensed
lawyer with at least five years of corporate or commercial law experience and
have at least an AV rating by Martindale Hubbell. If the parties cannot agree on
an arbitrator, either party may request the AAA to appoint an arbitrator which
appointment will be final.

(b) The arbitration will be held in New York County, New York. Each party will
have discovery rights as provided by the Federal Rules of Civil Procedure within
the limits imposed by the arbitrator; provided, however, that all such discovery
will be commenced and concluded within 60 days of the selection of the
arbitrator. It is the intent of the parties that any arbitration will be
concluded as quickly as reasonably practicable. Once commenced, the hearing on
the disputed matters will be held four days a week until concluded, with each
hearing date to begin at 9:00 a.m. and to conclude at 5:00 p.m. The arbitrator
will use all reasonable efforts to issue the final written report containing
award or awards within a period of five business days after closure of the
proceedings. Failure of the arbitrator to meet the time limits of this
Section 14 will not be a basis for challenging the award. The Arbitration
Tribunal will not have the authority to award punitive damages to either party.
Each party will bear its own expenses, but the parties will share equally the
expenses of the Arbitration Tribunal. The Arbitration Tribunal shall award
attorneys’ fees and other related costs payable by the losing party to the
successful party as it deems

 

6



--------------------------------------------------------------------------------

equitable. This Agreement will be enforceable, and any arbitration award will be
final and non-appealable, and judgment thereon may be entered in any court of
competent jurisdiction. Notwithstanding the foregoing, claims for injunctive
relief, may be brought in a state or federal court in the state court in New
York County, New York.

15. General Provisions. This Agreement shall be interpreted and enforced in
accordance with the laws of the State of New York without regard to its
conflicts-of-law provisions. The venue for any action hereunder shall be in New
York County, New York. If any provision of this Agreement shall be held by any
court of competent jurisdiction to be illegal, invalid or unenforceable, such
provision shall be construed and enforced as if it had been more narrowly drawn
so as not to be illegal, invalid or unenforceable, and such illegality,
invalidity or unenforceability shall have no effect upon and shall not impair
the enforceability of any other provision of this Agreement. This Agreement
contains the entire understanding of the parties with regard to all matters
contained herein. Employee acknowledges and agrees that this Agreement
supersedes and replaces all prior agreements relating to the matter contained
herein, including, but not limited to, the Previous Agreement, and that the
Previous Agreement is null and void and has no further effect. There are no
other agreements, conditions or representations, oral or written, expressed or
implied, with regard to the matters contained in this Agreement other than those
referenced in this paragraph. This Agreement is and shall be binding upon the
heirs, personal representatives, legal representatives, successors and assigns
of the parties hereto; provided, however, that Employee may not assign this
Agreement because the services to be rendered hereunder are unique and personal
in nature. This Agreement may be amended only in writing, signed by both
parties. Any waiver by either party of compliance with any provision of this
Agreement by the other party shall not operate or be construed as a waiver of
any other provision of this Agreement, or of any subsequent breach by such party
of a provision of this Agreement. Any notice to be given under this Agreement by
either Employee or the Company shall be in writing and shall be effective upon
personal delivery or delivery by mail, registered or certified, postage prepaid
with return receipt requested. Mailed notices shall be addressed to the party at
the address set forth at the beginning of this Agreement, but each party may
change its or his address by written notice in accordance with this paragraph.
Notice delivered personally shall be deemed given as of actual receipt and
mailed notices shall be deemed given as of three business days after mailing.
The parties hereby mutually represent and warrant that they are authorized to
execute and deliver this Agreement, that this Agreement will be valid and
enforceable against each party upon their execution and delivery of the same,
and that there are no restrictive agreements binding them which may affect their
ability to perform their respective obligations hereunder. If any party is made
or shall become a party to any litigation (including arbitration) commenced by
or against the other party involving the enforcement of any of the rights or
remedies of such party, or arising on account of a default of the other party in
its performance of any of the other party’s obligations hereunder, then the
parties shall bear their own expenses and attorneys’ fees. This Agreement may be
executed in any number of counterparts, each of which shall be deemed an
original, but all of which shall constitute one and the same agreement.
Signatures delivered by facsimile and other means of electronic communication
shall be valid and binding to the same extent as original signatures.

16. Compliance with Section 409A. To the extent any provision of this Agreement
may be deemed to provide a benefit to Employee that is treated as non-qualified
deferred compensation pursuant to Section 409A, such provision shall be
interpreted in a manner that qualifies for any applicable exemption from
compliance with Section 409 or, if such interpretation would cause any reduction
of benefit(s), such provision shall be interpreted (if reasonably possible) in a
manner that complies with Section 409A and does not cause any such reduction.

17. Survival. The rights and obligations set forth in Section 9 of this
Agreement, the restrictions set forth in Sections 10 and 11 of this Agreement,
and the provisions of Sections 14, 15 and 16 of this Agreement, shall survive
the termination of this Agreement and/or Employee’s employment with the Company.

Signature Page Follows

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Employment Agreement on this
6th day of July, 2011.

 

COMPANY:

GLOBAL TRAFFIC NETWORK, INC.

a Nevada corporation

By:  

/s/ Scott E. Cody

  Scott E. Cody, Chief Operating Officer and Chief Financial Officer EMPLOYEE:

/s/ Gary Worobow

Gary Worobow

Signature Page – Employment Agreement